DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
labels and/or reference numerals are missing in Figure 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2, 13-14 and 17 are objected to because of the following informalities:  
Regarding claim 1, please note: the term “being connectible” in line 3, makes what follows a functional limitation and is not a positive limitation because it only requires the ability to do so.  
Regarding claim 2, please note: the term “being individually connectible” in line 3, makes what follows a functional limitation and is not a positive limitation because it only requires the ability to do so.  

Claim 13 appears to be missing punctuation marks. It will be advantageous and clearer if the different limitations of the claim are separated by punctuation marks to facilitate reading comprehension of the claim language. 
For example: 13. A fire sensing apparatus comprising a fire sensor according to 15claim 1, wherein the detector further comprises a transmitter to send a test signal to a first end of the at least one fiber of the fire sensor, a receiver to receive the test signal from a second end of the at least one fiber, and an analyzer to analyze the received signal and thereby detect any change in electromagnetic property of the at least one fiber.
Regarding claim 14, please note: the use of “can be”, “capable of”, “adapted to”, “configured to” makes what follows a functional limitation statement and not a positive limitation because it only requires the ability to do so.  
It has been held that an element is “capable of” performing a function is not a positive limitation but only required the ability to so perform. It does not constitute limitations in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding claim 17, please note: the term “being connectible” in line 3, makes what follows a functional limitation and is not a positive limitation because it only requires the ability to do so.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language of the claim is unclear. The full claim appears to be the preamble leaving no body with active limitations. There is no clear distinction between the preamble and the body of the claims. It will be advantageous and clearer if the preamble and different limitations of the claim are separated by punctuation marks to facilitate reading comprehension of the claim language. 
For example: 1.  A fire sensor comprising:
at least one fiber, the fiber having an electromagnetic property changeable upon contact with fire and being connectible to a detector to detect any change in electromagnetic property, swhereby the change in electromagnetic property detected in the fiber will indicate a fire at a location of that fiber.
Appropriate correction is required.
 For purposes of examination on the merits, the claim will be interpreted as best understood.
Claim 2 is unclear. 
A) The term “the fibers” in lines 1-2 renders the claim unclear. It is not clear if “the fibers” are the same or different than “at least one fiber” already recited in claim 1.  
B) The term “two fibers” in line 5 lacks antecedent basis. 
Appropriate correction is required.
	For purposes of examination on the merits, the claim will be interpreted as best understood.
Claim 13 is unclear. The term “a detector” in line 2 renders the claim unclear. It is not clear if “a detector” are the same or different than “a detector” already recited in claim 1. Appropriate correction is required.
For purposes of examination on the merits, the claim will be interpreted as best understood.
Claim 14 is unclear.
A) It is not clear how the “test signal corresponding to an unburnt fiber” is obtained/determined and by what particular means.  Is it obtained from memory? Please clarify.
B) The phrase “then indicating a fire if the test signal varies from the stored signal in a predetermined manner” it’s unclear.  It is not clear what “a predetermined manner” means and how is obtained.  Furthermore, the specification does not require a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. Please clarify.
C) It is not clear what happens if the test signal does not vary from the stored signal in a predetermined manner.  Please clarify.
For purposes of examination on the merits, the claim will be interpreted as best understood.
Claims 2-16 are dependent on claim 1, therefore are rejected at least for the same reasons as to claim 1.
Claim 17 is unclear. The term “a detector” in line 8 renders the claim unclear. It is not clear if “a detector” are the same or different than “a detector” already recited in line 5. Appropriate correction is required.
For purposes of examination on the merits, the claim will be interpreted as best understood.
Claims 18-19 are dependent on claim 17, therefore are rejected at least for the same reasons as to claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dammann (US 2005/0089081) (hereinafter Dammann).
Regarding claim 1, Dammann teaches a fire sensor comprising at least one fiber (sensors) (3, 4, 5) (see paragraphs 0028-0030), the fiber (sensors) (3, 4, 5) having an electromagnetic property changeable upon contact with fire (see paragraphs 0030) and being connectible to a detector (monitoring arrangement) to detect any change in electromagnetic property (refractive characteristics) (see Abstract and paragraphs 0012, 0015, 0027 and 0038) whereby the change in electromagnetic property detected in the fiber (sensors) (3, 4, 5) will indicate a fire at a location of that fiber (see Abstract, paragraphs 0003, 0005, 0021-0013, 0015, 0018 0027 and 0030 and Figures 1, 2A and 2B).
It has been held that the functional "whereby" statement does not define any structure and accordingly cannot serve to distinguish. In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).
Regarding claim 13, Dammann teaches a fire sensing apparatus comprising a fire sensor according to claim 1, and a detector (monitoring arrangement), the detector comprising a transmitter (laser emitter) (8) to send a test signal to a first end of the at least one fiber (sensors) (3, 4, 5) of the fire sensor, a receiver (optical receiver) (7) to receive the test signal from a second end of the at least one fiber (sensors) (3, 4, 5) (see paragraphs 0027, 0032, 0034-0036), and an analyzer (computer) (1) to analyze the received signal and thereby detect any change in electromagnetic property (refraction) of the at least one fiber (sensors) (3,4, 5) (see Abstract, paragraphs 0003 and 0027-0036 and Figures 1, 2A and 2B).
It has been held that the functional "whereby/thereby" statement does not define any structure and accordingly cannot serve to distinguish. In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).
Regarding claim 14, Dammann further teaches the analyzer (computer) (1) being configured to detect any change in electromagnetic property (refractive characteristics) of the at least one fiber (sensors) (3, 4, 5) by comparing the received test signal with a stored test signal corresponding to an unburnt fiber (without fault or defect) and then indicating a fire if the test signal varies from the stored signal in a predetermined manner (see paragraphs 0036 and 0038).
Regarding claim 15, Dammann further teaches a display (display) to display a location of a detected fire (see paragraph 0039).
Regarding claim 16, Dammann teaches all the limitations of claim 13, and further teaches an aircraft (see paragraphs 0003 and 0005).
Regarding claim 17, Dammann teaches an aircraft fire alarm system comprising: a fire sensing apparatus comprising: a fire sensor comprising at least one fiber (sensors) (3, 4, 5), the fiber (sensors) (3, 4, 5) having an electromagnetic property (refractive characteristics) changeable upon contact with fire and being connectible to a detector (monitoring arrangement) to detect any change in electromagnetic property (refractive characteristics) (see paragraphs 0013, 0028-0030), whereby the change in electromagnetic property (refractive property) detected in the fiber (sensors) (3, 4, 5) is indicative of a fire at a location of the fiber (see Abstract and paragraphs 0003, 0012-0013, 0015, 0018, 0027-0030); and a detector (monitoring arrangement) comprising a transmitter (laser emitter) (8) to send a test signal to a first end of the at least one fiber (sensors) (3, 4, 5) of the fire sensor, a receiver (optical receiver) (7) to receive the test signal from a second end of the at least one fiber (sensors) (3, 4, 5), and an analyzer (computer) (1) to analyze the received signal and thereby detect any change in electromagnetic property of the at least one fiber (see Abstract, paragraphs 0003, 0005, 0021-0013, 0015, 0018 0027 and 0030 and Figures 1, 2A and 2B); and an alarm (see paragraph 0003).
It has been held that the functional "whereby" statement does not define any structure and accordingly cannot serve to distinguish. In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).
Regarding claim 18, Dammann further teaches a fire extinguisher (fire suppression system) (see paragraph 0014).
Regarding claim 19, Dammann teaches all the limitations of claim 17, and further teaches an aircraft comprising a fire alarm system (see paragraphs 0003 and 0005).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dammann in view of Stauffer et al. (US 8075181) (hereinafter Stauffer).

Regarding claim 2, Dammann teaches all the limitations of claim 1.
However, Dammann does not explicitly teach a layer of the fibers arranged to cross one another at intersections, the fibers being individually connectible to the detector to detect any change in electromagnetic property, whereby the change in electromagnetic property detected at an intersection of two fibers will be indicative of a fire at the location of that intersection.
Stauffer teaches a layer of the fibers (fiber optic) arranged to cross one another at intersections (intersections of overlapping sets (54) and (56)), the fibers (fiber optic) being individually connectible to the detector (thermal monitoring sheet) (50) to detect any change in electromagnetic property (electromagnetic radiation), whereby the change in electromagnetic property (electromagnetic radiation) detected at an intersection of two fibers (intersections of overlapping sets (54) and (56)) will be indicative of a fire at the location of that intersection (note: by detecting the temperature at a location the thermal monitoring sheet will also detect a fire at the location) (see column 2, lines 59-67, column 5, lines 23-51, column 7, lines 53-67 and Figure 3C).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by Dammann with teach a layer of the fibers arranged to cross one another at intersections, the fibers being individually connectible to the detector to detect any change in electromagnetic property, whereby the change in electromagnetic property detected at an intersection of two fibers will be indicative of a fire at the location of that intersection as taught by Stauffer.  One would be motivated to make this combination in order to provide a high number of measuring points covering a large sensing area.
It has been held that the functional "whereby" statement does not define any structure and accordingly cannot serve to distinguish. In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).
Regarding claim 9, Dammann teaches all the limitations of claim 1.
However, Dammann does not explicitly teach a substrate to which the at least one fiber is attached.
Stauffer teaches a substrate (Kapton sheet) to which the at least one fiber is attached (see column 8, lines 17-60).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by Dammann with a substrate to which the at least one fiber is attached as taught by Stauffer.  One would be motivated to make this combination in order to form a thermal monitoring sheet and monitor a large area.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dammann in view of Cao et al. (CN 105218779) (hereinafter Cao).
Regarding claim 3, Dammann teaches all the limitations of claim 1.
However, Dammann does not explicitly teach the at least one fiber comprises a non-conductive core material doped in a conducting agent.
Cao teaches at least one fiber comprises a non-conductive core material (polymer) doped in a conducting agent (graphene oxide) (see Abstract, page 2, lines 1-7, page 3, lines 3-8 and lines 20-27).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one fiber as taught by Dammann with a non-conductive core material doped in a conducting agent as taught by Cao.  One would be motivated to make this combination in order to provide high thermal stability, high-speed signal transmission capability and excellent light transmittance.
Regarding claim 4, the prior combination teaches all the limitations of claim 3.
Qui further teaches the conducting agent comprising a nano material (graphene oxide) (see Abstract, page 2, lines 1-7, page 3, lines 3-8 and lines 20-27).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one fiber as taught by the prior combination with the conducting agent comprising a nano material as taught by Cao.  One would be motivated to make this combination in order to provide high thermal stability, high-speed signal transmission capability and excellent light transmittance.
Regarding claim 5, the prior combination teaches all the limitations of claim 4.
Cao further teaches the nano material comprising a graphene-based doping agent material (graphene oxide) (see Abstract, page 2, lines 1-7, page 3, lines 3-8 and lines 20-27).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one fiber as taught by the prior combination with the nano material comprising a graphene-based doping agent material as taught by Cao.  One would be motivated to make this combination in order to provide high thermal stability, high-speed signal transmission capability and excellent light transmittance.
	Regarding claim 6, the prior combination teaches all the limitations of claim 5.
	Cao further teaches the graphene-based doping agent comprises graphene oxide (graphene oxide) (see Abstract, page 2, lines 1-7, page 3, lines 3-8 and lines 20-27).
Regarding claim 7, the prior combination teaches all the limitations of claim 3.
However, Dammann as modified by Cao does not explicitly teach the core material being non-flammable.
Although, Dammann in view of Cao does not explicitly teach the core material being non-flammable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the core material as taught by the prior combination with a non-flammable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dammann in view of Cardarelli et al. (US 4979796) (hereinafter Cardarelli).
Regarding claim 8, Dammann teaches al the limitations of claim 1.
However, Dammann does not explicitly teach the changeable electromagnetic property comprising one of the group consisting of: electrical resistance and surface magnetism.
	Cardarelli teaches the changeable electromagnetic property comprising electrical resistance (see column 6, lines 39-60).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by Dammann with the changeable electromagnetic property comprising electrical resistance as taught by Cardarelli.  One would be motivated to make this combination in order to detect near instantaneous temperature changes. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dammann in view of Kaneko et al. (JP 09119872) (hereinafter Kaneko).
Regarding claim 9, Dammann teaches all the limitations of claim 1.
However, Dammann does not explicitly teach a substrate to which the at least one fiber is attached.
Kaneko teaches a substrate (heat insulation sheet) (11) to which the at least one fiber (optical fiber) (13) is attached (see Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by Dammann with a substrate to which the at least one fiber is attached as taught by Kaneko. One would be motivated to make this combination for eliminating unnecessary influences of heat and quickly measuring only a temperature of an object to be measured.
Regarding claim 10, the prior combination teaches all the limitations of claim 9.
However, Dammann as modified by Stauffer does not explicitly teach the substrate comprising a thermal insulation blanket.
Kaneko teaches the substrate comprising a thermal insulation blanket (heat insulation sheet) (11) (see Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by Dammann with the substrate comprising a thermal insulation blanket as taught by Kaneko. One would be motivated to make this combination for eliminating unnecessary influences of heat and quickly measuring only a temperature of an object to be measured.

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dammann in view of Bradley et al. (US 2011/0243515) (hereinafter Bradley).
Regarding claim 9, Dammann teaches all the limitations of claim 1.
However, Dammann does not explicitly teach a substrate to which the at least one fiber is attached.
It is very well known in the art to provide a substrate (jacket) (32,15) to which the at least one fiber (optical fiber) (11) is attached as shown by Bradley (see Figure 3 and paragraphs 0038-0039).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by Dammann with a substrate to which the at least one fiber is attached as taught by Bradley. One would be motivated to make this combination to protect the at least one fiber from damage during a fire or high temperature condition.
Regarding claim 11, the prior combination teaches all the limitations of claim 9.
However, Dammann as modified by Bradley does not explicitly teach the substrate comprising a fire seal.
 It is very well known in the art to provide the substrate comprising a fire seal (jacket) (32,15) as shown by Bradley (see Figure 3 and paragraphs 0038-0039).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by Dammann with the substrate comprising a fire seal as taught by Bradley. One would be motivated to make this combination to protect the at least one fiber from damage during a fire or high temperature condition.
Regarding claim 12, the prior combination teaches all the limitations of claim 11.
However, Dammann as modified by Bradley does not explicitly teach the fire seal comprising elastomeric material including a layer of fire resistant reinforcement.
 	It is very well known in the art to provide the fire seal comprising elastomeric material (jacket) (32,15) including a layer of fire resistant reinforcement (wrap/polyaramid yarn) (31,14) as shown by Bradley (see Figure 3 and paragraphs 0038-0039).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by Dammann with the fire seal comprising elastomeric material including a layer of fire resistant reinforcement as taught by Bradley. One would be motivated to make this combination to protect the at least one fiber from damage during a fire or high temperature condition.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graham et al. (US 2015/0053431) directed to a fire suppression system for aircraft storage containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855